DORSED

N

MIDTOWN EAST OFFICE:
420 LEXINGTON AVENUE, SUITE 2440

 

 

Case 7:14-cv-04322-NSR-JCM Document 345 Filed O4/0RMSD@SRSY of 2’
DOCUMENT |

Se HALEBIAN Jacossol CTRONICALLY FILED

ATTOR NEYS AT LAW

 

 

 

 

 

 

500 FIFTH AVENUE, SUITE 2440 | DOC #:
NEW YORK, NEW YORK IOI1O DATE FILED:
TELEPHONE (212)608-1900  _— Plaintiffs’ request is granted as to the “
wwwishilp.com extent of adjourning the Status Conf.

for approval of final dismissal from
April 17, 2020 until June 25, 2020 at

oOuw YORK, NEW YORK 10170 10:30 am. Clerk of the Court requested

EM

 

to terminate the motion (doc. 345).

TELEPHONE (212) 500-5010
FACSIMILE (212) 208-6806

Dated: April 6, 2020

 

JOHN HALEBIAN
-MAIL jhalebian@Ishilp. _
jhalebian@shilp.com ya -. |
Apnl 3, 2020, ~~ AP —_
BY ECF : pr —— ~ — sn

The Honorable Nelson S. Roman

The Hon. Charles L. Brieant, Jr. Federal Bldg. and U.S. Courthouse
300 Quarropas St.

White Plains, NY 10601-4150

Busher v. Barry, et al., 14 Civ. 4322 -

Dear Judge Roman:

 
 
 

uest the adjournment, sine die, ofthe hearing
presently schedul , in which Winged Foot Holding Corp. shareholders were
invited to attend in person and participate. See Letter Order, ECF 344 (Jan. 28, 2020).
Defendants have no objection to this application given the current circumstances. Notice of the
scheduled hearing was mailed in early February to approximately thirty known shareholders,

_ who are entitled to appear at the hearing if they wish to comment on or object te the proposed

voluntary dismissal of the action. Your Honor has since issued Emergency Individual Rules and
Practices in Light of COVID-19 (revised 3/21/20), Rule 2.B. of which states that “[uJnless
otherwise ordered by the Court, all conferences and proceedings in civil cases will be held by
telephone.” While it is clearly not possible to proceed in-person as originally scheduled, a dial-in
proceeding may present management difficulties for a hearing that is unusually open-ended in.
regard to who may participate and what issues may be raised.

Accordingly, we propose that the Court adjourn the hearing sine die, to be rescheduled at
the earliest time that an in-person hearing again becomes practicable and permit us to senda .
short letter to the previously noticed shareholders advising them of this adjournment. Shown
below is the text of a proposed letter if the Court agrees with Plaintiffs’ application to adjourn
the hearing. (It should be noted that if the Court denies this application, a similar letter will still’
need to be sent to all shareholders before April 17 to advise them of the telephone conferencing
arrangement to be substituted for the previously noticed in-person hearing.) We are obviously
available for a telephone conference if the Court would like to discuss this further.
Case 7:14-cv-04322-NSR-JCM Document 345 Filed 04/03/20 Page 2 of 2
LoveELL STEWART HALEBIAN JACOBSON LLP
Honorable Nelson S. Roman

April 3, 2020
Page 2
. Respectfully submitted,
/s/ John Halebian
John Halebian

cc: Maeve L. O’Connor, Counsel to Defendants (by ECF)
S. Gale Dick, Counsel to Nominal Defendant Winged Foot Holding Corp. (by ECF)

PROPOSED LETTER .TO WINGED FOOT HOLDING CORP. SHAREHOLDERS
Re: Busher v. Barry, Case No. 14 Civ. 4322 (NSR) (ISM) (S.D.N.Y.)
Dear Winged Foot Holding Corp. shareholder:

This letter follows up on the Notice of Proposed Voluntary Dismissal of Claims in
Shareholder Derivative Action that you received by mail in early F ebruary 2020, and updates
you on the present status of the hearing that was scheduled for April 17, 2020 at the United
States District Court for the Southern District of New York located in White Plains, New York.
Because of the present public health crisis regarding the COVID-19 virus, the April 17, 2020
hearing date is being adjourned and will be rescheduled for a later time when it is deemed safe to
hold such a hearing. You will be advised of the newly scheduled date. In the meantime, please

- Stay safe.

Very truly yours,
John Halebian
Counsel for Plaintiffs
